13-2136
         Lin v. Holder
                                                                                         BIA
                                                                                 A076 130 704
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR
     AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 24th day of December, two thousand fourteen.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                ROBERT D. SACK,
 9                DENNY CHIN,
10                     Circuit Judges.
11       _____________________________________
12
13       JIN XIANG LIN,
14                Petitioner,
15
16                       v.                                        13-2136
17                                                                 NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:                Gary J. Yerman, New York, New York.
24
25       FOR RESPONDENT:                Stuart F. Delery, Assistant Attorney
26                                      General; Jennifer P. Levings, Senior
27                                      Litigation Counsel; Jennifer R.
28                                      Khouri, Trial Attorney, Office of
29                                      Immigration Litigation, United
30                                      States Department of Justice,
31                                      Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Jin Xiang Lin, a native and citizen of the

 6   People’s Republic of China, seeks review of the May 6, 2013,

 7   decision of the BIA denying her fourth motion to reopen.       In

 8   re Jin Xiang Lin, No. A076 130 704 (B.I.A. May 6, 2013).       We

 9   assume the parties’ familiarity with the underlying facts

10   and procedural history of the case.     Because Lin does not

11   challenge the denial of sua sponte reopening, we address

12   only the denial of statutory reopening.

13       The BIA’s denial of Lin’s motion to reopen was not an

14   abuse of discretion.   See Ali v. Gonzales, 448 F.3d 515, 517

15   (2d Cir. 2006) (per curiam).   An alien may file one motion

16   to reopen, generally no later than 90 days after the date on

17   which the final administrative decision was rendered in the

18   proceedings sought to be reopened.    8 U.S.C.

19   § 1229a(c)(7)(A), (C)(i); 8 C.F.R. § 1003.2(c)(2).       There is

20   no dispute that Lin’s 2013 motion was untimely (her final

21   administrative order was issued in 2003) and number barred

22   (it was her fourth motion to reopen).     See 8 U.S.C.


                                    2
 1   § 1229a(c)(7)(C)(i); 8 C.F.R. § 1003.2(c)(2).     Although the

 2   time limitation does not apply to a motion “based on changed

 3   country conditions arising in the country of nationality or

 4   in the country to which removal has been ordered, if such

 5   evidence is material and was not available and would not

 6   have been discovered or presented at the previous

 7   proceedings,” 8 U.S.C. § 1229a(c)(7)(C)(ii); see also 8

 8   C.F.R. § 1003.2(c)(3)(ii), as the BIA concluded, Lin failed

 9   to establish changed conditions for house church Catholics

10   arising in China.

11       Lin’s conversion alone did not qualify as changed

12   conditions.   Wei Guang Wang v. BIA, 437 F.3d 270, 273-74 (2d

13   Cir. 2006).   Moreover, the BIA reasonably concluded that

14   there had been no material change in the treatment of

15   Catholics since Lin’s 1999 merits hearing.     See Norani v.

16   Gonzales, 451 F.3d 292, 294 (2d Cir. 2006) (per curiam)

17   (evaluating whether conditions have changed from date

18   hearing ended).     Prior to the hearing, China had outlawed

19   unregistered religious activities, harassed and detained

20   participants in those activities, and initiated a nationwide

21   crackdown on unregistered churches, resulting in church

22   raids, closures, and destruction.     Frequency of punishment


                                     3
 1   varied by region, but occurred in Lin’s native Fujian

 2   Province.

 3       Lin’s new evidence reflected a continuance of the same.

 4   Although a 2011 Congressional-Executive Commission Report

 5   notes that “authorities’ sensitivities intensified toward

 6   members of unregistered Protestant congregations,” that

 7   report also states that there had not been an official

 8   change in nationwide policy.     As the BIA found, Lin’s

 9   remaining evidence shows that punishment continued to vary

10   region to region, though still present in Fujian Province,

11   and that the same tactics persisted: church closures,

12   detention of members and leaders, and church property

13   damage.     The ChinaAid report Lin relied on reflected only a

14   single incident of persecution in Fujian Province in 2010.

15   Substantial evidence therefore supports the BIA’s finding

16   that Lin did not establish changed conditions for Catholics

17   in China.     See Jian Hui Shao v. Mukasey, 546 F.3d 138, 169

18   (2d Cir. 2008) (applying substantial evidence standard of

19   review to changed country conditions finding).

20       Because the evidence Lin submitted was insufficient to

21   establish a change in conditions in China, the BIA did not

22   abuse its discretion in concluding that she failed to meet


                                     4
 1   an exception to the filing deadline, and in consequently

 2   denying her motion to reopen as untimely and number barred.

 3   See 8 U.S.C. § 1229a(c)(7)(A), (C)(i), (ii); 8 C.F.R.

 4   § 1003.2(c)(2), (3).

 5       For the foregoing reasons, the petition for review is

 6   DENIED.   As we have completed our review, any stay of

 7   removal that the Court previously granted in this petition

 8   is VACATED, and any pending motion for a stay of removal in

 9   this petition is DISMISSED as moot.    Any pending request for

10   oral argument in this petition is DENIED in accordance with

11   Federal Rule of Appellate Procedure 34(a)(2), and Second

12   Circuit Local Rule 34.1(b).

13                                 FOR THE COURT:
14                                 Catherine O’Hagan Wolfe, Clerk
15
16




                                    5